DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Amendment
	The amendments on 12/27/2021 have been entered.

Response to Arguments
	The 102 rejections on claim 1, and the 103 rejections on claims 2-20 have been withdrawn in light of claim amendments and based on response dated 12/27/2021, specifically page 13.
Allowable Subject Matter
	The claims 1, 3-6, and 8-20 are allowed based on the arguments set forth in the Applicant’s Response to Office Action filed 12/27/2021, specifically page 13.

In addition, the following is an examiner’s statement of reasons for allowance: 
	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	Regarding claim 1, the closest prior art Zhang (CN104880823) teaches 
	a head mounted device (fig. 1-4; ¶43 teaches head mounted display device) comprising,
	a housing (head mounted display body 10 and ¶52 teaches the front case 101, and the middle case 102 and ¶53 rear shell 103) including an opening;
	a lens assembly (lens 102) disposed in the opening (shown in fig. 1-4 and ¶63 the lens 1022 in the middle shell 102);
a face contact part (material area around 40 where it contacts the face of user) formed to have a predetermined width in a shape corresponding to a circumference of the opening (as shown in figure 1);
	a light shielding part (light-shielding member 30) disposed along a circumference of the opening (¶53 teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in fig. 1-4) to form a surface of the head mounted device (see fig. 1); and
	a face contact part-pair member (second connecting component 202) disposed along the circumference of the opening (see fig. 1, 202 is disposed along the opening where it covers the user’s eyes) to be movable with respect to the opening by a predetermined length in a direction in which the light shielding part (30) is inserted or extracted (¶53 teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30.  That is, after the first connecting member and second connecting member 202 are attached to each other),
	wherein the light shielding part (30) is configured to have a first configuration in which the light shielding part is extracted from the housing through the opening to be mounted on a face of a user (¶54 teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; and the head-mounted display body 10.  A shading channel is formed between.), and a second configuration in which at least a portion of the light shielding part is inserted into the housing through the opening (¶53 teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4),
	wherein the face contact part-pair member (202) is configured to move in a direction facing an interior of the opening by the predetermined length to form a space in which the light shielding part (30) is accommodated (as shown in figure 1), the head mounted device (figures 1-4) being changed from the first configuration to the second configuration according to the movement of the face contact part-pair member (202, as shown in figures 1 and 2).
	However, regarding claim 1, the prior art Zhang taken either singly or in combination fails to anticipate or fairly suggest the head mounted device is configured to have the light shielding part including a first light shielding member and a second light shielding member, the first light shielding member connecting an outer circumference of the face contact part and the circumference of the opening to form an outer surface of the head mounted device together with the housing, the second light shielding member connecting an inner circumference of the face contact part and an outer circumference of the lens assembly to form an inner surface of the head mounted device; and 
the face contact part-pair member being located between the first light shielding member and the second light shielding member,
	wherein the space is not formed in the first configuration and the space is formed during changing from the first configuration to the second configuration by the movement of the face contact part-pair member, in combination with all other claim limitations of claim 1.
	With respect to claims 3-6, 8-13, and 18-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding claim 14, the closest prior art Zhang (CN104880823) teaches 
a head mounted device (fig. 1-4; ¶43 teaches head mounted display device) comprising,
	a housing (head mounted display body 10 and ¶52 teaches the front case 101, and the middle case 102 and ¶53 rear shell 103) including an opening,
	a lens assembly (lens 1022) disposed in the opening (shown in fig. 1-4 and ¶63 the lens 1022 in the middle shell 102);
	a light shielding part (light-shielding member 30); and
	a face contact part-pair member (second connecting component 202) along a circumference of the opening (see fig. 1, 202 is disposed along the opening where it covers the user’s eyes) to be movable with respect to the opening by a predetermined length in a direction in which the light shielding part (30) is inserted or extracted (¶53 teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30.  That is, after the first connecting member and second connecting member 202 are attached to each other),
	wherein the light shielding part (30) comprises,
		a face adhering (face fitting component 40) having a shape corresponding to a circumference of the opening and a predetermined width (¶54 teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.); and
	wherein the face adhering part (40) is configured to have a curved shape to be mounted on a face of a user in a first configuration (shown in figures 1 and 4 the shape of 40), and is configured to be bent (in figure 3 shown that 40 is bent and curved shape; ¶54 teaches one end of the shading member 30 is fixed to the bottom of the receiving compartment of the rear shell 103, and the other end of the shading member 30 is fixed to the face fitting member 40.  Shown in figure 1, the face fitting component 40 is fitted to the head-mounted display body 10, and the shading component 30 is folded and arranged in the receiving compartment of the read shell 103.  Shown in figure 2, the face fitting part 30 is separated from the head-mounted display body 10, and the face fitting part 40 is U-shaped; the shading part 30 is stretched, and the face fitting part 40 is between the face fitting part 40 and the head-mounted display body 10.  A shading channel is formed between.), and deformed in the curved shape in a second configuration to be secured at the circumference of the opening (in figure 3 shows the retraction of 40 secured at the circumference of the opening; ¶53 teaches the rear shell 103 is provided with a storage compartment for accommodating the light-shielding member 30; shown in figures 1-4),
	wherein the face contact part-pair member (202) is configured to move in a direction facing an interior of the opening by the predetermined length to form a space in which the light shielding part (30) is accommodated (as shown in figure 1), the head mounted device (figures 1-4) being changed from the first configuration to the second configuration according to the movement of the face contact part-pair member (202, as shown in figures 1 and 2).
	However, regarding claim 14, the prior art Zhang taken either singly or in combination fails to anticipate or fairly suggest the head mounted device is configured for a first light shielding member connecting an outer circumference of the face adhering part and the circumference of the opening to form an outer surface of the head mounted device; and
		a second light shielding member connecting an inner circumference of the face adhering part and an outer circumference of the lens assembly to form an inner surface of the head mounted device, and 
the face contact part-pair member being located between the first shielding member and the second light shielding member, and
	wherein the space is not formed in the first configuration and the space is formed during changing form the first configuration to the second configuration by the movement of the face contact part-pair member, in combination with all other claim limitations of claim 14.
	With respect to claims 15-17, these claims depend on claim 14 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keller US 5,422,684
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872